Citation Nr: 0703851	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-06 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to waiver of recovery of an 
overpayment in the calculated amount of $13,306.00 is the 
subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in March 2006; a transcript of the hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  There is no competent medical evidence demonstrating that 
hepatitis C is related to a disease or injury which had its 
onset in, or is otherwise related to, service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable AOJ decision issued in December 
2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the June 2004 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, the letter 
informed him of the evidence necessary to substantiate his 
service connection claim.  Pertinent to the fourth element, 
the June 2004 letter advised the veteran that, if he had any 
evidence in his possession that pertained to his claim to 
send it to VA.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's service connection 
claim, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, and a July 2005 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claim.  Moreover, he was provided with a VA 
examination in July 2005.  The Board notes that the VA 
examiner did not review the veteran's service medical records 
in connection with such examination.  However, she did view 
his current treatment records from the Houston VA Medical 
Center.  The Board finds that a remand is not necessary in 
order to obtain a supplemental opinion from such examiner 
based on a review of the veteran's service medical records as 
such records are negative for complaints, treatment, testing, 
or a diagnosis of hepatitis C.  Moreover, they fail to 
document his claimed knife wound or that he shared needles 
during his corpsman training, or otherwise reflect any other 
potential risk factors for the contraction of hepatitis C.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
service connection claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

At his March 2006 Board hearing and in documents of record, 
the veteran contends that, while training to be a corpsman, 
he would receive practice shots with shared needles and was 
wounded with a knife while in a fight during service.  As 
such, he claims that service connection is warranted for 
hepatitis C.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records are negative for 
complaints, treatment, testing, or a diagnosis of hepatitis 
C.  Additionally, such records fail to document the veteran's 
claimed knife wound or that he shared needles during his 
corpsman training.  Moreover, veteran's systems were normal 
upon clinical evaluation at the time of his December 1965 
discharge.  

Post-service treatment records from the Houston VA Medical 
Center reflect that the veteran tested positive for the 
hepatitis C antibody in December 2001 and the hepatitis C 
polymerase chain reaction in March 2002.  A February 2003 
treatment record reflects that the veteran had a positive 
hepatitis C viral load of 228K in March 2002 and was being 
treated for hepatitis C.  In April 2003, VA treatment records 
reflect that the veteran reported a risk factor of 
intravenous drug abuse from 1964 to 1968.  The impression was 
chronic hepatitis C.  In May 2003, the veteran underwent a 
liver biopsy and it was determined that he had stage 4 
fibrosis.  A July 2003 record reflects that the veteran was 
first diagnosed with hepatitis C at the Houston VA Medical 
Center by antibody test in December 2001, which was confirmed 
by additional testing in March 2002.  Such record indicates 
that it was possible that alcohol contributed to the 
progression of the veteran's liver disease.  Also in July 
2003, it was noted that the veteran had previously informed 
his physician that he used intravenous drugs from 1964 to 
1968, but now wanted his physician to document that he may 
have misunderstood the question and did not use drugs.  In 
March 2004, it was noted that the veteran was receiving 
Interferon and Ribavirin treatments and his recent viral load 
was undetectable.  At the veteran's July 2005 VA examination, 
he was diagnosed with hepatitis C in remission with cirrhosis 
well compensated and no stigmata of liver disease.

While the veteran has a current diagnosis of hepatitis C in 
remission, the Board finds that there is no competent medical 
opinion relating such to his military service.  Specifically, 
the July 2005 VA examiner noted that the veteran's medical 
records from the Houston VA Medical Center had been reviewed.  
She also reported the veteran's self-described in-service 
risk factors of sharing needles in corpsman school and being 
cut with a knife during a fight.  The VA examiner further 
observed that the veteran had been in jail for five years 
after service.  She determined that she could not resolve the 
issue of whether the veteran's hepatitis C was contracted 
during or after service without resort to mere speculation.  
Under VA regulations and Court decisions, service connection 
may not be based on pure speculation or remote possibility.  
See 38 C.F.R. § 3.102; see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the 
Board notes that the veteran's service medical records are 
negative for any reported wound from a knife or that he 
shared needles during his corpsman training.  

The Board also notes that, in April 2003, the veteran self-
reported intravenous drug abuse during the period 1964 to 
1968, which includes his military service, but later, in July 
2003, denied such drug use.  Insofar that the veteran may 
have used intravenous drugs and contracted hepatitis C, the 
Board notes that service connection cannot be granted for a 
disease incurred as a result of drug abuse as such 
constitutes willful misconduct.  See 38 C.F.R. § 3.301(d). 

Finally, the Board observes that the medical evidence of 
record demonstrates that the veteran was first diagnosed with 
hepatitis C in December 2001, approximately 35 years after 
separation from service.  The lapse in time between service 
and the first diagnosis also weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

The Board has considered the veteran's own statements that 
his current hepatitis C is related to his military service; 
however, this is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence relating the 
veteran's hepatitis C to his military service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hepatitis C.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


